Per Curiam.
This is an appeal from an order removing an Executor.
Appellant asserts that the trial court erred in removing him as Executor of the Estate of Floyd Livingston, deceased, on its own motion “without written or oral charge of any kind, and without citation or notice,” and without a hearing at which he had an opportunity to be present.
The removal of a personal representative- is provided by statute. Acts 1953, ch. 112, §1006, p. 295 [being §7-406, Burns’ 1953 Repl.].
*161Appellee has filed a Confession of Error admitting that the trial court erred in removing appellant as Executor of the last will and testament of Floyd Livingston, deceased, and in revoking his letters testamentary.
The record here before us confirms appellant’s assertion that the provisions of the statute were not followed by the trial court, and also confirms the statements contained in appellee’s Confession of Error.
The judgment of the trial court is therefore reversed.
Note. — Reported in 162 N. E. 2d 519.